Title: From James Madison to James Monroe, 11 October 1804 (Abstract)
From: Madison, James
To: Monroe, James


11 October 1804, Department of State. “On the receipt from you of the note respecting Francis Newman Esqr an enquiry was made whereby it appears that he resides near Port Tobacco in Charles County as expressed in the address recited in the note. A letter was thereupon written to him by my direction communicating the nature of the request made by Lord Boston with an intimation that any letters he might have to write to England on the occasion might be forwarded with the public dispatches from this office: but tho’ several weeks have elapsed no answer has been received from him. In the mean time, it is certain that he is living and that he retains his real name.”
